

NON-QUALIFIED STOCK OPTION AGREEMENT
 
AGREEMENT made the 29th day of April, 2010, between Nu Horizons Electronics
Corp., a Delaware corporation, (hereinafter called the "Company") and Martin
Kent (hereinafter called "Optionee").


In consideration of the premises and the mutual covenants hereinafter set forth,
the parties hereto agree as follows:


1.           Grant and Exercise of Option.    The Company hereby grants to
Optionee an option to purchase a total of 360,000 shares of the authorized and
unissued Common Stock of the Company, having a par value of $.0066 per share, at
the price of $3.69 per share (the “Option”), upon and subject to the following
terms and conditions:


(a)          The Option may be exercised before April 28, 2020 (the "Expiration
Date") and, within such period, only at the following times and in the following
amounts:


(i)           After the expiration of one (1) year from the date of this
Agreement, the Option may be exercised to the extent of up to TWENTY-FIVE (25%)
PERCENT of the shares of Common Stock granted in Paragraph 1 hereof;


(ii)           After the expiration of two (2) years from the date of this
Agreement, the option may be exercised for up to FIFTY (50%) PERCENT of the
shares of Common Stock granted in Paragraph 1 hereof;


(iii)           After the expiration of three (3) years from the date of this
Agreement, the Option may be exercised to the extent of up to SEVENTY-FIVE (75%)
PERCENT of the shares of Common Stock granted in Paragraph 1 hereof ; and


(iv)           After the expiration of four (4) years from the date of this
Agreement, the Option may be exercised to the extent of ONE HUNDRED (100%)
PERCENT of the shares of Common Stock granted in Paragraph 1 hereof.


(v)           Notwithstanding the vesting of the Option in accordance with
subparagraphs (i)-(iv), above, Optionee shall not have the right to exercise any
such vested Options unless the closing market price of the Common Stock on the
Nasdaq Stock Market shall be no less than $5.00 per share for at least 10
consecutive trading days prior to the date of exercise.

 
 

--------------------------------------------------------------------------------

 
 
(b)          The Option shall be exercisable during the Optionee's lifetime only
by the Optionee and shall not be exercisable by the Optionee unless, at all
times since May 3, 2010, and at the time of exercise, such Optionee is an
employee of or providing services to the Company, any parent corporation of the
Company or any Subsidiary or Affiliate, except:


(i)           Upon termination of all such employment or provision of services
(other than by death, Total Disability, or by Total Disability followed by death
in the circumstances provided below), the Optionee may exercise the Option at
any time within three months thereafter but only to the extent that the Option
is exercisable on the date of such termination pursuant to Section 1(a);


(ii)           Upon termination of all such employment by Total Disability, the
Optionee may exercise the Option at any time within three years thereafter, but
only to the extent such Option is exercisable on the date of such termination
pursuant to Section 1(a); and


(iii)           In the event of the death of the Optionee (x) while an employee
of or providing services to the Company, any parent corporation of the Company
or any Subsidiary or Affiliate, or (y) within three months after termination of
all such employment or provision of services (other than for Total Disability),
or (z) within three years after termination on account  of Total Disability of
all such employment or provision of services, the Optionee's estate or any
person who acquires the right to exercise such option by bequest or inheritance
or by reason of the death of the Optionee may exercise the Option at any time
within the period of two years from the date of death.  In the case of
clauses (x) and (z) above, the Option shall be exercisable in full for all the
remaining shares of Common Stock covered hereby, but in the case of clause (y)
the Option shall be exercisable only to the extent it was exercisable on the
date of such termination of employment pursuant to Section 1(a).


(c)          In the event of a Change in Control (a) all Options outstanding on
the date of such Change in Control shall become immediately and fully
exercisable, and (b) the Optionee will be permitted to surrender for
cancellation within sixty (60) days after such Change in Control any portion of
the Option not yet exercised which was granted more than six (6) months prior to
the date of such surrender and to receive a cash payment in an amount equal to
the excess, if any, of the Fair Market Value (on the date of surrender) of the
shares of Common Stock then purchasable under the Option over the aggregate
purchase price for such shares of Common Stock.
 
 
 

--------------------------------------------------------------------------------

 

(d)           Each exercise of the Option shall be by delivery to the Company,
at its then principal office (attention of the Treasurer), of written notice
stating the number of shares of Common Stock to be purchased, accompanied by
payment in full of the option price of such shares of Common Stock.  The option
price shall be payable in United States dollars (i) cash, or (ii) check, or
(iii) other shares of the Company’s Common Stock which have a Fair Market Value
on the date of surrender equal to the aggregate exercise price of the Shares as
to which said Option shall be exercised, or (iv) consideration received by the
Company under any cashless exercise program implemented by the Company in
connection with the Plan.


(e)           In the event of each exercise of the Option, the Company shall
deliver to the Optionee, personally or at his designated address, as soon as
practicable, a certificate made out to the Optionee for the number of shares
being purchased.


(f)           The Option is not intended to be an Incentive Stock Option under
Section 422 of the Internal Revenue Code of 1986, as amended.


(g)           If at any time, the Company or any Subsidiary or Affiliate is
required, under applicable laws and regulations, to withhold, or to make any
deduction for any taxes, or take any other action in connection with any Option
exercise, the Optionee shall be required to pay to the Company or such
Subsidiary or Affiliate, the amount of any taxes required to be withheld, or, in
lieu thereof, at the option of the Company, the Company or such Subsidiary or
Affiliate may accept Common Stock valued at its Fair Market Value on the date of
payment, to cover the amount required to be withheld.


2.           Adjustments to the Number of Option Shares.


If, at any time, the Company shall take any action, whether by stock dividend,
stock split, combination of shares or otherwise, which results in a
proportionate increase or decrease in the number of shares of Common Stock
theretofore issued and outstanding, the number of shares subject to this Option
shall, to the extent deemed appropriate by the Committee, be increased or
decreased in the same proportion, provided, however, that the Company shall not
be obligated to issue fractional shares.


In the event of any change in the outstanding shares of Common Stock by reason
of any recapitalization, merger, consolidation, reorganization, combination or
exchange of shares or other corporate change, the number of shares of Common
Stock shall be adjusted in such manner and to such extent, if any, as Committee
deems to be appropriate.


3.           Non-Transferability of Option.  The Option granted under this
Agreement shall not be transferable otherwise than by will or the laws of
descent and distribution as may be permitted by the Company’s Board of Directors
or its Compensation Committee.
 
 
 

--------------------------------------------------------------------------------

 

4.           Purchase for Investment.  To the extent that, at the time of
exercise of the Option, the underlying shares have not been registered  for sale
under the Securities Act or 1933, as amended, the Optionee represents, on behalf
of himself and any transferees, that any shares of Common Stock purchased
pursuant to this Agreement will be acquired in good faith for investment and not
for resale or distribution, and Optionee on behalf of himself and said person or
persons, agrees that each notice of the exercise of the Option shall contain or
be accompanied by a representation in writing signed by him or said person or
persons, as the case may be, in form satisfactory to the Company, that the
shares of Common Stock to be purchased pursuant to such notice are being so
acquired and will not be sold except in compliance with applicable securities
laws.


5.           Capitalized Terms.  The capitalized terms used herein shall have
the following meanings:


"Affiliate" means any person or entity controlled by or under common control
with the Company, by virtue of the ownership of voting securities, by contract
or otherwise.


"Board" means the Board of Directors of the Company.


"Change in Control" means a change of control of the Company, or in any person
directly or indirectly controlling the Company, which shall mean:


(a)           a change in control as such term is presently defined in
Regulation 240.12b-2) under the Securities Exchange Act of 1934, as amended (the
"Exchange Act"); or


(b)           if any "person" (as such term is used in Section 13(d) and 14(d)
of the Exchange Act) other than the Company or any "person" who on the date of
this Agreement is a director or officer of the Company, becomes the "beneficial
owner" (as defined in Rule 13(d)-3 under the Exchange Act) directly or
indirectly, of securities of the Company representing twenty percent (20%) or
more of the voting power of the Company's then outstanding securities; or


(c)           if during any period of two (2) consecutive years, individuals who
at the beginning of such period constitute the Board of Directors, cease for any
reason to constitute at least a majority thereof.


"Committee" means the Compensation Committee of the Board.


"Fair Market Value"  means the closing market price of the Common Stock on the
Nasdaq Stock Market on the any date on which the Common Stock is to be valued
hereunder.  If no sale shall  have been reported on the Nasdaq Stock Market
consolidated reporting system on such date, Fair Market Value shall be
determined by the Committee.

 
 

--------------------------------------------------------------------------------

 


"Subsidiary" means any corporation in which the Company possesses directly or
indirectly 50% or more of the combined voting power of all classes of stock of
such corporation.


"Total Disability" means accidental bodily injury or sickness which wholly and
continuously disabled an optionee.  The Committee, whose decisions shall be
final, shall make a determination of Total Disability.


In Witness Whereof, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 

 
NU HORIZONS ELECTRONICS CORP.
     
By:
/s/ Kurt Freudenberg
           
By:
/s/ Martin Kent
     
Martin Kent, Optionee
 

 
 
 

--------------------------------------------------------------------------------

 